DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/341,603 is responsive to the communication filed 01/21/2022, in response to the Non-Final Rejection of 11/09/2021. Claim 1 has been amended. Currently, claims 1-15 are pending and are presented for examination.

Response to Arguments
3.	In response to communication filed on 01/21/2022, Claim objections with respect to claims 8 and 9, objection with respect to Abstract, and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph with respect to claims 1-15 have been withdrawn in view of the amendment and arguments.
4. 	Applicant’s remarks, see pages 7-9, with respect to the amendment and argument have been fully considered and are persuasive.  Therefore, all rejections have been withdrawn. There are no issue(s) remaining.

Allowable Subject Matter
5.	Claims 1-15 are allowed.

Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: The claims are drawn to an optical device comprising: wherein, when four quadrants are specified for each of the optical path changing units, the four quadrants taking a position of the optical path changing unit as an origin in a plan view from a direction vertical to an outgoing surface, the four quadrants being divided by two straight lines orthogonal to each other and inclined 45° with respect to a direction in which the incident light is incident on the optical path changing unit, the light changed in the optical path by the optical path changing unit is emitted to a quadrant adjacent clockwise to a quadrant on which incident light is incident or is emitted to a quadrant adjacent counterclockwise to the quadrant on which incident light is incident. The prior art fails to explicitly disclose, suggest or teach the combination of the limitations as recited above, when considered as a whole. The combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.
	Most Pertinent Prior Art(s):
Shinohara et al. (JP 2016114929A) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486